Title: To James Madison from Alexander J. Dallas, 19 June 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Department of War, 19th. June, 1815.
                    
                    The acting Secretary of War has the honor to represent to the President of the United States:
                    That the menaces of the Indians throughout the Indian Countries, require immediate attention; and among the means which are proper for restoring harmony, preserving peace, and defeating the arts employed by intrusive traders to generate Indian hostilities, it is recommended that there be immediately established an Indian Agency on the Fox river, in the neighborhood of Greenbay, upon the following principles:
                    
                    1st. That the Agent shall make a competent establishment upon a site to be selected by him, and approved by the Major General Commanding the division of the North, at which an armory proper for the accommodation of the Indians, shall be maintained under the charge of the Agent.
                    2d. That the establishment, so formed, shall be a military station, to be occupied by two Companies of the troops of the United States, or such other force as the Commanding General shall deem competent for its defence and support.
                    3d. That a factory shall be connected with the Establishment, so formed, to be provided with a competent supply of suitable merchandize for the Indians, to be distributed, or disposed of, in such manner as the Department of War shall, from time to time, direct.
                    4. That notice of this arrangement be given to the Major Genls. of divisions, to the Commanding officers of the troops of the United States at Michilimacinac, and to the Superintendant of Indian factories, for the benefit of their immediate co-operation.
                    5th. That Mr. Charles Jouett be appointed the Indian Agent for the proposed establishment, to repair to the station, forwith, having arranged with General Mason, for procuring & transporting an immediate supply of goods, to be distributed in presents to the Indians, until a permanent factory be provided.
                    6. That the Secretary of the Navy be requested to issue orders for the Co-operation of the public Vessels on Lake Erie, in forming the proposed establishment, in transporting troops or supplies, and in impressing the Indians with the naval force of the government in that quarter, by navigating Lake Michigan.
                    7th. That the Indian Agent shall receive as a full Compensation for his services, a salary of one thousand dollars, payable quarterly, with an allowance of six rations per diem, or an equivalent in money, according to the price at the nearest military post. All which is respectfully submitted.
                    
                        A. J. Dallas.
                    
                